Citation Nr: 0605436	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right knee.

2.  Entitlement to service connection for residuals of an 
injury to the right arm.

3.  Entitlement to service connection for residuals of an 
injury to the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1950 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Cleveland, 
Ohio Regional Office of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
residuals of a right knee, right arm, and right leg injury.  
Jurisdiction of the veteran's appeal has subsequently been 
transferred to the Pittsburgh, Pennsylvania Regional Office 
(RO).

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2003.  A 
transcript of the hearing is of record.  In March 2004, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in November 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The veteran testified at his October 2003 Travel Board 
hearing that he had received treatment at the VAMC located at 
University Drive.  His representative requested that the VA 
medical records from January 2001 to the present be obtained.  

The Board notes that in March 2004, the Board remanded the 
veteran's case for the RO to request the veteran's VA medical 
records from the Pittsburgh, Pennsylvania VA medical center 
and to document in the file all attempts to procure these 
records.  In addition, the Board directed the RO to make a 
note in the file if the RO could not obtain such records.  
Review of the claims folder reveals that the RO did not 
document in the claims folder any attempt to obtain these 
medical records after the March 2004 Board remand.  In 
addition, although the RO informed the veteran in the 
November 2005 supplemental statement of the case that they 
had attempted to obtain the VA treatment records and received 
notice that there were no treatment records found, this 
apparently referred to a request made in July 2001.  Since 
the veteran has indicated more recent VA treatment, those 
records should be obtained.  

Therefore, the Board is compelled to remand this appeal to 
direct the RO to attempt to obtain the veteran's VA treatment 
records, and notify the veteran if no records are found.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Id. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's VA 
medical records that are not currently of 
record, from the VA medical center in 
Pittsburgh, Pennsylvania for the period 
after his discharge from service to the 
present.  All attempts to procure these 
records should be documented in the file.  
If the RO cannot obtain these records, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  Then, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

